STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

MATTHEW TREPAGNIER NO. 2022 CW 0714
VERSUS

BRENTON CRUMP AND CRUMP SEPTEMBER 26, 2022
FUEL, LLC

In Re: Matthew Trepagnier, applying for supervisory writs,

21st Judicial District Court, Parish of Tangipahoa,
No. 20220000329.

 

BEFORE: THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED WITH ORDER. The trial court’s June 3, 2022
judgment dismissing Matthew Trepagnier’s claim against Crump
Fuel, LLC with prejudice is a final appealable judgment.
Therefore, this writ is granted for the limited purpose of
remanding the case to the trial court with instructions to grant
Matthew Trepagnier an appeal pursuant to his notice of intent to
seek writs, filed on April 25, 2022. See In re Howard, 541 So.2d
195, 197 (La. 1989) (per curiam). Additionally, a copy of this
court’s order is to be included in the appellate record.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

A.SrJ

DEPUTY CLERK OF COURT
FOR THE COURT